Citation Nr: 0828557	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-18 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1318.

3.  Entitlement to dependency and indemnity (DIC) 
compensation pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1941 to October 
1945.  The veteran died in February 2004 and the appellant is 
the veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied entitlement to service connection for 
the cause of the veteran's death.  In a May 2005 Statement of 
the Case (SOC), service connection for the cause of the 
veteran's death was confirmed and continued, on the basis of 
direct service connection and pursuant to 38 U.S.C.A. § 1151.  
The SOC also denied entitlement to DIC pursuant to 
38 U.S.C.A. § 1318.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c); and 38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
had been established for residuals of a skull fracture to 
include recurrent headaches, psychoneurosis, and anxiety.  
The 10 percent rating that had been assigned since December 
1, 1946 had been increased to 70 percent effective November 
7, 2001.  A total rating based on individual unemployability 
due to service-connected disability had also been assigned 
since November 7, 2001.  

2.  The veteran died in February 2004 and the Certificate of 
Death lists the immediate cause of death as cardiac arrest, 
due to or as a consequence of renal failure and prostate 
cancer.  Advanced Alzheimer's disease was also listed as an 
"other significant condition contributing to death but not 
resulting in the underlying cause."  

3.  Neither heart disease or other heart condition, renal 
failure, prostate cancer nor Alzheimer's disease were shown 
during service or within a year following discharge from 
service.

4.  The veteran's TDIU rating was not in effect for 10 years 
immediately prior to the date of his death; the veteran was 
not a former prisoner of war; and his service-connected 
disability was not continuously rated totally disabled for a 
period of not less than five years from the date of his 
discharge from active duty; there has been no allegation of 
clear and unmistakable error in any prior decision.

5.  A service-connected disability did not cause or 
contribute to the cause of the veteran's death.

6.  The veteran's death was not proximately due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, and was not an event reasonably foreseeable.


CONCLUSIONS OF LAW

1.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.312 (2007).

2.  The criteria for entitlement to DIC pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.22 (2007).

3.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 
1151, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.312, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2004.

That notification and a subsequent notice sent in October 
2004 substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claims and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.

Although the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
cause of death claim and the DIC claims are denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot. See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Moreover, the notices provided to the appellant over the 
course of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate the claims.  The 
appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, obtained a medical opinion 
as to the etiology and severity of disabilities, and afforded 
the appellant the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the appellant has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Service Connection-Cause of Death

The appellant seeks service connection for the cause of the 
veteran's death.  The appellant maintains that the VA doctors 
who treated the veteran just prior to his death were 
negligent in not properly caring for the veteran during in-
patient treatment received prior to his death, and for 
purposely draining potassium from his heart, which she 
believes, was tantamount to murder.  The appellant's 
assertions regarding negligence are addressed in Part IV, 
below.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in service.  38 U.S.C.A. § 1110. Service 
connection for the cause of a veteran's death requires a 
showing that either the fatal disorder or disease was 
incurred in, or aggravated by, an incident or event in 
service or, with certain chronic diseases, to include 
cardiovascular or atherosclerotic heart disease, was manifest 
to a compensable degree within one year of service discharge.  
38 U.S.C.A. §§ 1101, 1110, 1112,1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309.

There are other instances when service connection will be 
presumed.  The law provides for a presumption that certain 
diseases, under certain circumstances, were incurred in 
service when developed by a former POW.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307(a)(5), 3.309(c).  In particular, "[I]f a 
veteran is a former POW, the following diseases shall be 
service connected if manifest to a degree of disability of 10 
percent or more at any time after discharge or release from 
active military naval, or air service even though there is no 
record of such disease during service . . atherosclerotic 
heart disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia)."  38 C.F.R. § 3.309(c).

The veteran died in February 2004.  The certificate of death 
lists the immediate cause of the veteran's death as cardiac 
arrest.  Renal failure and prostate cancer were listed as 
underlying causes of death, and advanced Alzheimer's disease 
was listed as an "other significant condition contributing 
to death but not resulting in the underlying cause."  During 
the veteran's lifetime, service connection was in effect for 
residuals of a skull fracture to include recurrent headaches, 
psychoneurosis and anxiety.  A 10 percent rating was assigned 
from December 1, 1946, and that rating was increased to 70 
percent from November 7, 2001.  TDIU was granted, effective 
November 7, 2001.  

Neither the veteran, during his lifetime, nor the appellant 
ever claimed POW status.

The veteran's service medical records are completely negative 
for findings, complaints or diagnosis of any heart condition, 
renal dysfunction, prostate cancer or Alzheimer's disease.

The medical evidence of record shows that the veteran lived 
in a nursing home at the time of his death and required 
constant care.  He was suffering from terminal illness 
including cancer and Alzheimer's disease.  Terminal in-
patient records from late January 2004 reveal that the 
veteran had become incontinent, unresponsive, and weak.  He 
was in kidney failure.  A January 2004 notation reveals that 
the veteran, who was 87 at the time, had end stage dementia, 
recurrent prostate cancer, likely metastatic, renal failure 
with anemia and hyperkalemia.  Lab work noted that the 
veteran was in "frank" end stage renal failure, likely due 
to prostate cancer, and that his wife was informed at that 
time that because of his kidney failure, he had only a short 
time to live.  Kayexalate was ordered, and the veteran's wife 
agreed that comfort care was the goal.  A February 2004 in-
patient note indicated that the veteran was pronounced dead 
with his death likely caused by renal failure and bladder 
cancer.  

A March 2004 notation by the medical director of inpatient 
services at the VA nursing home at which the veteran resided 
revealed that the appellant had inquired about whether the 
veteran's in-service head injury could be connected to his 
death; however, the doctor did not think she could relate 
that injury to the veteran's death.  

In a June 2004 VA opinion, a VA doctor opined that the 
veteran's cause of death from renal failure, cancer of the 
prostate, and Alzheimer's disease was not related to the in-
service head injury during World War II.  The doctor 
concluded that a service-connected disability did not 
contribute to the veteran's death.  

It is clear that the appellant sincerely believes that her 
late husband's death is service-related; however, the 
competent medical evidence of record does not support those 
assertions.  The service medical records are entirely 
negative for findings of Alzheimer's disease, heart disease, 
cancer or renal failure, and no medical professional has 
suggested that the veteran's service-connected residuals of a 
skull fracture with headaches, psychoneurosis, and anxiety 
caused or substantially contributed to the veteran's death.  
Similarly, the record does not suggest that the veteran's 
death-causing disabilities began during service or within a 
year following discharge from service.

The preponderance of the evidence is against the claim of 
service connection for the cause of the veteran's death; 
there is no doubt to be resolved; and service connection for 
the cause of the veteran's death is not warranted.

III.  DIC pursuant to 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC in the 
same manner as if the veteran's death were service connected 
where it is shown that he veteran's death was not the result 
of willful misconduct, and the veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, or (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b); 38 
C.F.R. § 3.22(a).

In order for DIC benefits to be awarded to the appellant 
under the provisions of 38 U.S.C.A. § 1318, it must be 
established that the veteran received or was entitled to 
receive compensation for a service-connected disability at 
the rate of 100 percent for a period of 10 years immediately 
preceding his death.  See Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

It is undisputed that the veteran was not a former prisoner 
of war and was not continuously rated totally disabled for a 
period of not less than five years from the date of his 
discharge from active duty, which was in 1945, so those parts 
of 38 U.S.C.A. § 1318 are clearly not applicable.

The evidence of record at the time of the veteran's death 
shows that service connection was in effect for residuals of 
a skull fracture to include recurrent headaches, 
psychoneurosis, anxiety, and a mood disorder, evaluated as 70 
percent disabling since November 7, 2001.  A TDIU rating had 
also been in effect since November 7, 2001.  Prior to 
November 7, 2001, the veteran's combined evaluation had been 
less than 100 percent, so the veteran was not in receipt of a 
total disability rating for a period of ten years immediately 
preceding his death as required under 38 U.S.C.A. § 1318(b).  
Therefore, the appellant is not eligible for DIC benefits 
under 38 U.S.C.A. § 1318(b) on the grounds that the veteran 
had not been in receipt of, or actually established 
entitlement to, a total rating for ten years prior to his 
death.  38 C.F.R. § 3.22.  The effective date for the 
assignment of the TDIU is the date on which the veteran met 
the scheduler requirements for a TDIU based on the date he 
filed his claim for an increased rating for the service-
connected disability.  There is no earlier claim for 
increase, or for entitlement to a TDIU, nor is there earlier 
evidence that the veteran was unemployable due solely to his 
service connected disorders prior to this date.

IV.  DIC pursuant to 38 U.S.C.A. § 1151

Despite what the VA in-patient records show, the appellant 
insists that the veteran was murdered by VA personnel because 
they negligently "pulled the potassium out my husband's 
heart and gave him water pills."  

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service-connected.  
8 C.F.R. §§ 3.361, 3.800(a).

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  A claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

When it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 C.F.R. § 3.361.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of that paragraph and paragraph (d)(1) or (d)(2) 
of that section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of that section.  Actual 
causation is required.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The provision of training and 
rehabilitation services or CWT program cannot cause the 
continuance or natural progress of a disease or injury for 
which the services were provided.  Additional disability or 
death caused by a veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical 
or surgical treatment, or examination. 

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.

To determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of § 17.32. Minor deviations 
from the requirements of § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. Consent may be express (i.e., given orally 
or in writing) or implied under the circumstances specified 
in § 17.32(b), as in emergency situations.

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32.

In essence, a claimed disability is a qualifying additional 
disability if such disability was not the result of the 
veteran's willful misconduct and (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, and the proximate cause of the disability 
was due to either (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable. 38 U.S.C.A. § 1151.

In response to the appellant's assertions, the VA doctor who 
provided the June 2004 opinion regarding direct service 
connection, also explained in a handwritten statement that 
the appellant's assertions of the depletion of potassium from 
the veteran's heart were simply not correct.  The doctor 
explained that the appellant's claim was erroneous because 
she did not understand the action of the drug "Kayexalate."  
The doctor explained that Kayexalate was prescribed to lower 
the hyperkalemia, an elevated potassium caused by end stage 
renal failure.  The veteran's lab report noted hyperkalemia 
of 6.4 and creatinine of 7.5.  As such, there was no factual 
basis for a claim of hypokalemia.  This opinion has never 
been contradicted by a medical professional.  

In sum, the medical opinions in this case do not support the 
appellant's contentions.  The opinions do not show that the 
veteran's service-connected disability contributed to his 
death, and there is no evidence showing any negligence on the 
part of the VA hospital staff with regard to his treatment 
just prior to his death.  The veteran's death was reasonable 
foreseeable.  

Although the appellant is competent to testify as to her 
husband's behavior and actions, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the appellant currently possesses a recognized 
degree of medical knowledge that would render her opinions on 
medical diagnoses or causation competent.  See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  Moreover, two VA doctors clearly 
explained that the veteran's death was not related to any 
service-connected disability and explained that the appellant 
misunderstood the treatment provided to her husband just 
prior to his death.  It is clear from the VA treatment 
records in January 2004 that this veteran was severely 
terminally ill and the appellant was made aware of his 
condition several days before he died.  

The veteran's death is unfortunate; however, the medical 
evidence of record does not support the appellant's 
contentions that the veteran's death could have been avoided 
but for negligence on the part of VA.  

The VA doctor's opinion was based on a thorough review of the 
evidence of record, and he found no evidence that the 
proximate cause of the veteran's death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA hospital care 
or medical treatment.  This opinion is particularly probative 
considering that it was made based upon a thorough review of 
all evidence of record, and specifically addressed the 
appellant's contentions.

The preponderance of the evidence is against the claim of 
entitlement to DIC pursuant to 38 U.S.C.A. § 1151; there is 
no doubt to be resolved; and entitlement to DIC is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.






ORDER

Service connection for the cause of the veteran's death is 
denied.

The claim for DIC benefits under 38 U.S.C.A. § 1318 is 
denied.

The claim for DIC benefits under 38 U.S.C.A. § 1151 is 
denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


